Citation Nr: 1632610	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  15-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and a mixed personality disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from June 1955 to November 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record  Also at such time, the undersigned held the record open 60 days for the receipt of additional evidence; however, the Veteran has not submitted additional evidence to date.     

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

As a threshold matter, there appear to be outstanding in-service mental health treatment records.   In this regard, the Veteran testified at the April 2016 Board hearing that he had mental health treatment at Fort Meade and Bethesda, Maryland.  Board Hr'g Tr. 11.  In this regard, the Board notes that service treatment records do not include records of mental health treatment.  See VBA Manual M21-1, III.iii.2.A.1.e. Types of Records Included in STRs.  They are maintained with the records of a military treating facility, or a civilian treating facility.  VBA Manual M21-1, IV.ii.1.D.2.a. Location of In-Service Mental Health Treatment Records.  For that reason a separate request for include records of mental health treatment must be made.  See VBA Manual M21-1, III.iii.2.D.3.a.  PIES Request Codes Beginning With "C"; III.iii.2.B.4.e. How to Request Clinical Records from NPRC.  Therefore, a specific request for all in-service mental health treatment records should be made.

Remand is also needed to further investigate the Veteran's alleged stressor.  He has described, on multiple occasions, being put ashore outside of Saigon on November 25, 1957, to conduct a covert operation, which resulted in the death of a U.S. Marine who was accompanying him.  The Veteran's service records show that his rate during service was Cryptologic Technician, and he had TOP SECRET security clearance.  

Correspondingly, with regard to his assignments during service, his personnel records show that he was given transfer orders in February 1957 to join the Seventh Fleet for approximately 180 days.  From there, he was transferred to the USS Rochester in October 1957, where he remained during the claimed incident.  The Department of the Navy's Dictionary of American Naval Fighting Ships  website, which documents the history of this ship, states that it was conducting a WestPac deployment during that time.  

In light of these circumstances, it does not appear that the Veteran's claimed stressor is facially implausible.  However, the Board notes that special steps are needed to research Special Operations stressors (small-scale covert or overt military operations of an unorthodox and frequently high-risk nature, undertaken to achieve significant political or military objectives in support of foreign policy.)   A Special Operations Forces Incident document must be prepared and forwarded to the U.S. Special Operations Command (USSOCOM) for research.  See VBA Manual M21-1,  IV.ii.1.I.5 Developing Claims Based on Participation in Special Operations Incidents.  As this action has not been taken here, a remand is necessary in order to do so.

Finally, the Board notes the Veteran in January 2010 submitted a letter from the Social Security Administration (SSA).  It refers to SSI benefits.  It is not clear whether these benefits were awarded based on age or disability.  Upon remand, this should be clarified and all relevant records from SSA should be obtained, if any. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's in-service mental health records, including at Fort Meade and Bethesda, Maryland.

2.  Prepare a Special Operations Forces Incident Document, and submit this request to the U.S. Special Operations Command (USSOCOM) to research the Veteran's claimed stressor involving covert operations outside of Saigon, Vietnam, in November 1957.  

3.  Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  After completing the development in paragraphs 1-3, refer the matter for a new VA examination if, and only if, the stressor development reveals that the Veteran's claimed stressor did, in fact, occur.  Based on the new facts, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., at least equally probable) that the Veteran has PTSD or any other diagnosed acquired psychiatric disorder resulting from the incident.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

